DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 10/15/2020 was filed on or after the mailing date of the application.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the safety relay in claims 9 and 19 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 16 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Heberer et al. (US2013/0225060).

Regarding Claim 16, Heberer teaches a direct fired, blow through heating system [fig 1] comprising: a supply air blower [25, 26; 0010];
an inlet [at least fresh air inlet] configured to provide air for circulation through the system to be provided to an indoor space [0012-0013];
an exhaust [at fig 1] for removing air from the indoor space [0010-0013];
and an energy recovery ventilation device [ERV] upstream of the supply air blower [25, 26] and coupled to the inlet and the exhaust [at fig 1], the energy recovery ventilation device configured to receive outdoor air, transfer energy between the exhaust air and the received outdoor air, and provide the received outdoor air to the inlet for circulation through the system [0010-0013].

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heberer et al. (US2013/0225060) in view of Haglid (US7231967).

Regarding Claim 17, Heberer teaches the invention of Claim 16 above but does not teach a compressor configured to pressurize a refrigerant; 
a condensing coil coupled to the compressor and configured to receive the pressurized refrigerant and convert the refrigerant from a gas to a liquid; 
one or more condensing coil fans configured to circulate air across the condensing coil; 
an expansion valve coupled to the condensing coil and configured to remove pressure from the refrigerant; an evaporator coil configured to receive the refrigerant from the expansion valve and cool air circulated through the system through direct expansion, the evaporator coil is disposed downstream of the energy recovery ventilation device in an air flow through the system; and 
a controller coupled to one or more of the evaporator coil, compressor, condensing coil, one or more condensing fans, and the expansion valve, the controller configured to operate the system in a cooling mode.
However, Haglid teaches a compressor configured to pressurize a refrigerant [col 19, lines 9-21]; a condensing coil coupled to the compressor and configured to receive the refrigerant and convert the refrigerant from a gas to a liquid [col 19, lines 9-21]; one or more condensing coil fans configured to circulate air across the condensing coil [col 19, lines 9-21; where one skilled in the art of refrigeration would recognize that a condensing coil necessarily has condensing coil fans to circulate air]; an expansion valve coupled to the condensing coil and configured to remove pressure from the refrigerant before providing the refrigerant to the evaporator coil [col 19, lines 9-21; where one skilled in the art of refrigeration would recognize that a refrigeration system necessarily has an expansion device to provide a pressure drop]; and a controller [394] coupled to one or more of the evaporator coil, compressor, condensing coil, one or more condensing fans, and the expansion valve, the controller configured to operate the HVAC in a cooling mode [col 20, line 56-col 21, line 7]. Regarding Claim 19, Haglid, as modified, teaches the invention of Claim 18 above and Haglid teaches where the energy recovery ventilation device is configured to: warm the received outdoor air using the exhaust air when the system is operating in a heating mode; and cool the received outdoor air using the exhaust air when the system is operating in a cooling mode [inherently taught at col 2, lines 27-30; col 20, lines 15- 54]. Haglid teaches that this arrangement reduces the energy requirements for heating and cooling [col 2, lines 21-26].
Therefore, it is a simple mechanical expedient that would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the assembly of Heberer to have a compressor configured to pressurize a refrigerant; 
a condensing coil coupled to the compressor and configured to receive the pressurized refrigerant and convert the refrigerant from a gas to a liquid; 
one or more condensing coil fans configured to circulate air across the condensing coil; 
an expansion valve coupled to the condensing coil and configured to remove pressure from the refrigerant; an evaporator coil configured to receive the refrigerant from the expansion valve and cool air circulated through the system through direct expansion, the evaporator coil is disposed downstream of the energy recovery ventilation device in an air flow through the system; and 
a controller coupled to one or more of the evaporator coil, compressor, condensing coil, one or more condensing fans, and the expansion valve, the controller configured to operate the system in a cooling mode in view of the teachings of Haglid in order to reduce the energy requirements for heating and cooling.



Regarding Claim 18, Heberer, as modified, teaches the invention of Claim 17 above and Haglid teaches warming the received outdoor air using the exhaust air when the system is operating in a heating mode [col 20, lines 20-25]; and cooling the received outdoor air using the exhaust air when the system is operating in a cooling mode [col 2, lines 21-26].

Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heberer et al. (US2013/0225060) and Haglid (US7231967) as applied to claim 17 above, and further in view of Finger (US3823768).

Regarding Claim 19, Heberer, as modified, teaches the invention of Claim 17 above and Heberer teaches where the evaporator coil [82] is disposed downstream of thee burner [at 16] in an air flow through the system [0010; fig 1]; and a burner [0010].  Heberer does not teach a discharge mode damper; and where the discharge mode damper is moveable between a first diverting position which the discharge mode damper causes air to pass over the evaporator coil before being discharged from the system, and a second blocking position in which the discharge mode damper prevents air from passing over the evaporator coil before being discharged from the system; and the system is configured such that the discharge mode damper is in the second blocking position prior to a flame safety relay allowing the burner to begin an ignition cycle; whereby the discharge mode damper is configured to direct a supply of air around the evaporator coil while the system is operating in a heating mode and the burner is on.
However, Finger teaches an air conditioning apparatus [fig 2] having an air switching box [38, 39] having a discharge mode damper [42] moveable between a first diverting position which the discharge mode damper causes air to pass over an evaporator coil [34] before being discharged from the system [col 3, line 20-col 4, line23 and col 4, line 46-59; where in a vertical position damper 42 allows air to pass over the evaporator coil], and a second blocking position in which the discharge mode damper prevents air from passing over the evaporator coil before being discharged from the system [col 3, line 20-col 4, line23 and col 4, line 46- 59; where in a horizontal position the damper does not allow air to pass over the evaporator coil]; and the system is configured such that the discharge mode damper is in the second blocking position prior to a flame safety relay allowing the burner to begin an ignition cycle [col 4, lines 46-58]; whereby the discharge mode damper is configured to direct a supply of air around the evaporator coil while the system is operating in a heating mode and the burner is on [col 4, lines 46-58] for the obvious advantage of having a system that can selectively supply cooled or heated air to an enclosure.
Therefore, it is a simple mechanical expedient that would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention  to modify the assembly of Heberer to  have a discharge mode damper; and where the discharge mode damper is moveable between a first diverting position which the discharge mode damper causes air to pass over the evaporator coil before being discharged from the system, and a second blocking position in which the discharge mode damper prevents air from passing over the evaporator coil before being discharged from the system; and the system is configured such that the discharge mode damper is in the second blocking position prior to a flame safety relay allowing the burner to begin an ignition cycle; whereby the discharge mode damper is configured to direct a supply of air around the evaporator coil while the system is operating in a heating mode and the burner is on in view of the teachings of Finger in order to selectively supply cooled or heated air to an enclosure.

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heberer et al. (US2013/0225060) in view of Finger (US3823768).

Regarding Claim 20, Heberer teaches the invention of c Claim 16 above but does not teach a burner [at 16; 0010], and where the supply air blower [25, 26] is disposed upstream of the burner [0010; fig 1].  Heberer does not teach wherein: the burner is configured to heat air circulated across an open flame of the burner; 
However, Finger teaches an air conditioning apparatus [fig 2] having wherein a burner [30] is configured to heat air circulated across an open flame of the burner [col 4, lines 43-64] for the obvious advantage of having a system that can selectively supply cooled or heated air to an enclosure.
Therefore, it is a simple mechanical expedient that would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the assembly of Heberer to have wherein the burner is configured to heat air circulated across an open flame of the burner in view of the teachings of Finger in order to selectively supply cooled or heated air to an enclosure.

Claim(s) 1, 2, 4, 11 and 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heberer et al. (US2013/0225060) in view of Hancock (US2004/0211553).

Regarding Claim 1, Heberer teaches a direct fired, blow through HVAC system [fig 1] comprising: a burner [not shown at 16; 0010]; an evaporator coil [82; 0010] and an air box [80; 0010]. 
Heberer does not teach the air switching box configured to selectively direct air through or around the evaporator coil, wherein: the air switching box is configured to, while the system is operating in a cooling and/or air-conditioning mode, allow air to be circulated across the evaporator coil; and the air switching box is configured to, while the system is operating in a heating mode and the burner is on, direct a supply of air around the evaporator coil.
However, Hancock teaches a temperature conditioning system [fig 1] having an air switching box [at least duct 24] configured to selectively direct air through or around an evaporator coil [40, 42; 0028], wherein: the air switching box is configured to, while the system is operating in a cooling and/or air-conditioning mode, allow air to be circulated across the evaporator coil [0029]; and the air switching box is configured to, while the system is operating in a heating mode and the burner is on, direct a supply of air around the evaporator coil [0033].  Hancock teaches that it is known in the field of endeavor of refrigeration that this arrangement provides multiple air flow modes and thereby offers flexibility that enhances system efficiencies [abstract; 0008]. 
Therefore, it is a simple mechanical expedient that would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention  to modify the assembly of Heberer to  have an air switching box configured to selectively direct air through or around the evaporator coil, wherein: the air switching box is configured to, while the system is operating in a cooling and/or air-conditioning mode, allow air to be circulated across the evaporator coil; and the air switching box is configured to, while the system is operating in a heating mode and the burner is on, direct a supply of air around the evaporator coil in view of the teachings of Hancock in order to provide multiple air flow modes and thereby offer flexibility that enhances system efficiencies.

Regarding Claim 2, Heberer, as modified, teaches the invention of Claim 1 above and Heberer teaches one or more inlets configured to provide air for circulation through the system [0012; via at least return or fresh air inlet; fig 1].

Regarding Claim 4, Heberer, as modified, teaches the invention of Claim 2 above and Heberer teaches an energy recovery ventilation device [ERV] configured to recover energy from conditioned air leaving an enclosed space [at least via return air inlet] and reintroduce the recovered energy into the air received at the one or more inlets for circulation through the system [0012; fig 1].

Regarding Claim 11, Heberer, as modified, teaches the invention of Claim 1 above and Hancock teaches a supply air blower [12] disposed upstream of the burner [48; 0027; fig 1].

Regarding Claim 13, Heberer, as modified, teaches the invention of Claim 1 above and Hancock teaches where an evaporator coil [40, 42] is configured to cool air through direct expansion [0024], the evaporator coil disposed downstream of the burner [48] in an air flow through the system [0027; fig 1].

Regarding Claim 14, Heberer, as modified, teaches the invention of Claim 1 above and Hancock teaches wherein the air switching box [24] is configured to, while the system is operating in the heating mode and the burner is on, direct the supply of air around the evaporator coil [40, 42] and thereby prevent air from passing over the evaporator coil before being discharged from the system [0034].

Regarding Claim 15, Heberer, as modified, teaches the invention of Claim 1 above and Hancock teaches wherein the air switching box [24] is configured to, while the system is operating in the heating mode and the burner [48] is on, direct the supply of air around the evaporator coil [40, 42] and thereby prevent excessive pressures from being generated in the evaporator coil [0034].
Claim(s) 3, 5-7 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heberer et al. (US2013/0225060) and Hancock (US2004/0211553) as applied to claim 2 above, and further in view of Haglid (US7231967).

Regarding Claim 3, Heberer, as modified, teaches the invention of Claim 2 above but does not teach wherein the one or more inlets are configured to provide: recirculated indoor air combined with outdoor air while the system is in a cooling mode; and outdoor air only while the system is in a heating mode.
However, Haglid teaches a ventilator system [col 1, lines 11-15] having wherein the one or more inlets [at least the outdoor air inlet and return air inlet] are configured to provide: recirculated indoor air combined with outdoor air while the system is in a cooling mode [col 20, lines 20-25]; and outdoor air only while the system is in a heating mode [col 5, lines 7-12].  Haglid teaches that this arrangement reduces the energy requirements for heating and cooling [col 2, lines 21-26].
Therefore, it is a simple mechanical expedient that would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention  to modify the assembly of Heberer to  have wherein the one or more inlets are configured to provide: recirculated indoor air combined with outdoor air while the system is in a cooling mode; and outdoor air only while the system is in a heating mode in view of the teachings of Haglid in order to reduce the energy requirements for heating and cooling.

Regarding Claim 5, Heberer, as modified, teaches the invention of Claim 2 above but does not teach at least one sensor configured to detect an operating parameter of the system, wherein the operating parameter includes at least one of carbon dioxide, humidity, indoor temperature, outdoor temperature, and dry bulb temperature.
However, Haglid teaches a ventilator system [col 1, lines 11-15] having at least one sensor configured to detect an operating parameter of the system, wherein the operating parameter includes at least one of carbon dioxide, humidity, indoor temperature, outdoor temperature, and dry bulb temperature [col 20, lines 63-66; fig 17].  Haglid teaches that this arrangement reduces the energy requirements for heating and cooling [col 2, lines 21-26].
Therefore, it is a simple mechanical expedient that would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention  to modify the assembly of Heberer to  have at least one sensor configured to detect an operating parameter of the system, wherein the operating parameter includes at least one of carbon dioxide, humidity, indoor temperature, outdoor temperature, and dry bulb temperature in view of the teachings of Haglid in order to reduce the energy requirements for heating and cooling.

Regarding Claim 6, Heberer, as modified teaches the invention of Claim 5 above and Haglid teaches a controller coupled to one or more components of the system [at last damper controls D1, D2] and configured to control at least one operating characteristic of the system, based on the detected operating parameter, wherein the at least one operating characteristic includes one or more of an operating airflow, a gas modulation, and a percentage of indoor and outdoor air combination [col 20, lines 63-66; fig 17].

Regarding Claim 7, Heberer, as modified, teaches the invention of Claim 6 above and Haglid teaches where the one or more inlets comprise one or more variable dampers [342, 344], the variable dampers configured to adjust a mixture of outdoor and indoor air supplied to the system [implicit at col 20, lines 55-62]; and Heberer teaches where the system further comprises a supply air blower [25, 26] including a variable frequency drive configured to adjust an amount of airflow through the system based on an operating mode of the system [0012-0016].

Regarding Claim 10, Heberer, as modified, teaches the invention of Claim 1 above but does not teach a compressor configured to pressurize a refrigerant; a condensing coil coupled to the compressor and configured to receive the refrigerant and convert the refrigerant from a gas to a liquid; one or more condensing coil fans configured to circulate air across the condensing coil; an expansion valve coupled to the condensing coil and configured to remove pressure from the refrigerant before providing the refrigerant to the evaporator coil; and a controller coupled to one or more of the evaporator coil, compressor, condensing coil, one or more condensing fans, and the expansion valve, the controller configured to operate the HVAC in a cooling mode.
However, Haglid teaches a compressor configured to pressurize a refrigerant [col 19, lines 9-21]; a condensing coil coupled to the compressor and configured to receive the refrigerant and convert the refrigerant from a gas to a liquid [col 19, lines 9-21]; one or more condensing coil fans configured to circulate air across the condensing coil [col 19, lines 9-21; where one skilled in the art of refrigeration would recognize that a condensing coil necessarily has condensing coil fans to circulate air]; an expansion valve coupled to the condensing coil and configured to remove pressure from the refrigerant before providing the refrigerant to the evaporator coil [col 19, lines 9-21; where one skilled in the art of refrigeration would recognize that a refrigeration system necessarily has an expansion device to provide a pressure drop]; and a controller [394] coupled to one or more of the evaporator coil, compressor, condensing coil, one or more condensing fans, and the expansion valve, the controller configured to operate the HVAC in a cooling mode [col 20, line 56-col 21, line 7].  Haglid teaches that this arrangement reduces the energy requirements for heating and cooling [col 2, lines 21-26].
Therefore, it is a simple mechanical expedient that would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention  to modify the assembly of Heberer to  have a compressor configured to pressurize a refrigerant; a condensing coil coupled to the compressor and configured to receive the refrigerant and convert the refrigerant from a gas to a liquid; one or more condensing coil fans configured to circulate air across the condensing coil; an expansion valve coupled to the condensing coil and configured to remove pressure from the refrigerant before providing the refrigerant to the evaporator coil; and a controller coupled to one or more of the evaporator coil, compressor, condensing coil, one or more condensing fans, and the expansion valve, the controller configured to operate the HVAC in a cooling mode in view of the teachings of Haglid in order to reduce the energy requirements for heating and cooling.

Claim(s) 8, 9 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heberer et al. (US2013/0225060) and Hancock (US2004/0211553) as applied to claim 1 above, and further in view of Finger (US3823768).

Regarding Claim 8, Heberer, as modified, teaches the invention of Claim 1 above but does not teach wherein the air switching box comprises a discharge mode damper moveable between a first diverting position which the discharge mode damper causes air to pass over the evaporator coil before being discharged from the system, and a second blocking position in which the discharge mode damper prevents air from passing over the evaporator coil before being discharged from the system.
However, Finger teaches an air conditioning apparatus [fig 2] having an air switching box [38, 39] having a discharge mode damper [42] moveable between a first diverting position which the discharge mode damper causes air to pass over an evaporator coil [34] before being discharged from the system [col 3, line 20-col 4, line23 and col 4, line 46-59; where in a vertical position damper 42 allows air to pass over the evaporator coil], and a second blocking position in which the discharge mode damper prevents air from passing over the evaporator coil before being discharged from the system [col 3, line 20-col 4, line23 and col 4, line 46- 59; where in a horizontal position the damper does not allow air to pass over the evaporator coil] for the obvious advantage of having a system that can selectively supply cooled or heated air to an enclosure.
Therefore, it is a simple mechanical expedient that would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention  to modify the assembly of Heberer to  have wherein the air switching box comprises a discharge mode damper moveable between a first diverting position which the discharge mode damper causes air to pass over the evaporator coil before being discharged from the system, and a second blocking position in which the discharge mode damper prevents air from passing over the evaporator coil before being discharged from the system in view of the teachings of Finger in order to selectively supply cooled or heated air to an enclosure.

Regarding Claim 9, Heberer, as modified, teaches the invention of Claim 8 above and Finger teaches wherein the system is configured such that the discharge mode damper is in the second blocking position prior to a flame safety relay allowing the burner to begin an ignition cycle, such that air does not pass over the evaporator coil while the system is operating in the heating mode and the burner is on [col 4, lines 46-58].

Regarding Claim 12, Heberer, as modified, teaches the invention of Claim 1 above but does not teach wherein the burner is configured to heat air circulated across an open flame of the burner.
However, Finger teaches an air conditioning apparatus [fig 2] having wherein a burner [30] is configured to heat air circulated across an open flame of the burner [col 4, lines 43-64] for the obvious advantage of having a system that can selectively supply cooled or heated air to an enclosure.
Therefore, it is a simple mechanical expedient that would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the assembly of Heberer to have wherein the burner is configured to heat air circulated across an open flame of the burner in view of the teachings of Finger in order to selectively supply cooled or heated air to an enclosure.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 11 of U.S. Patent No. 10,801,749. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application and the 749 patent both teaches a direct fired, blow through heating system having damper system that bypasses an evaporator depending upon the mode of operation of the system.
Claim 16 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 11 and 13 of U.S. Patent No. 10,801,749. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application and the 749 patent both teaches a direct fired, blow through heating system having damper system that bypasses an evaporator depending upon the mode of operation of the system and the instant application and the 749 patent both include a heat recovery system.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,001,295. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application and the 295 patent both teaches a direct fired, blow through heating system having damper system that bypasses an evaporator depending upon the mode of operation of the system.
Claim 16 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 4 of U.S. Patent No. 10,001,295. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application and the 295 patent both teaches a direct fired, blow through heating system having damper system that bypasses an evaporator depending upon the mode of operation of the system and the instant application and the 295 patent both include a heat recovery system.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARRY L FURDGE whose telephone number is (313)446-4895. The examiner can normally be reached M-R 6a-3p; F 6a-10a.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry Fletcher can be reached on 571-270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LARRY L FURDGE/            Primary Examiner, Art Unit 3763